Case: 11-15223    Date Filed: 02/11/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-15223
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:11-cr-00097-RDP-JEO-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                      versus


JUAN DIEGO VILLA-FRANCISCO,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (February 11, 2013)

Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      W. Scott Brower, appointed counsel for Juan Diego Villa-Francisco, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 11-15223     Date Filed: 02/11/2013    Page: 2 of 2

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Villa-

Francisco’s conviction and sentence are AFFIRMED.




                                          2